 In the Matter Of 'PACIFIC GAS & ELECTRIC CO. AND VALLEY ELECTRICALantiINTERNATIONAL BROTHERHOOD OF ELECTRICAL'WORKERSCase No. C-2186.Decided December 31 ,19112Jurisdiction:gas and electric utility industry.Unfair Labor Practices:,Interference,Restraint, and Coeioion:statements by supervisory employees-disparaging affiliatedunions.Conip n2y-I)o,lnrnatedUnion:participation and leadership by supervisory em-ployees in formation and affairs of organization-support:defactorecog-nition by protracted bargaining with, and grant of substantial concessions to,organizationas;,agentjor all.euiployees.in advance-of proof of majority repre-sentation; use'af'clubhonse on,company-owned property permitted at nominalrental.Remedial Orders:dominated organization, disestablished ; contracts therewith,abrogated.Mr. Robert L. CondonandMr. Le Roy Marceau,for the board.Mr. T. J. Straub, Mr. Paul St. Sure,andMiss Anne McDonald,ofSan Francisco, Calif., for the respondents.Mr. Charles J. Janigian,of San Francisco, Calif., andMr. L. F. Daly,ofWashington, D. C., for the I. B. E. W.Gladstein, Grossman, MargoliscCSawyer,byMr. Harold M. Sawyer,of San Francisco, Calif., andMr. Paul HeideandMr. Lynn Haines,ofOakland, Calif., for the U. W. O. C.Mr. Artluar C. Shepard,of Fresno, Calif., for the Western.Mr. Richard Seeleyy,of Sacramento, Calif., for the Ciilifornia Union.Mr. William F. Scharnikow,of counsel to the Board.DECISIONAND`ORDERSTATEMENT OF THE CASE-Upon.an.amended charge duly filed on-October.10, 1941,,.by Interna-tional Brotherhood of Electrical Workers, affiliated with the AmericanFederation of Labor, herein called the I. B. E. W., the National LaborRelations Board, herein called the Board, by its Regional Director for46 N. L. R. B., No. 66.541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Twentieth Region (San Francisco, California), issued its com-plaint dated October 21, 1941, against Pacific Gas & Electric Co.,, SanFrancisco, California, and Valley Electrical Supply Co.,' Fresno, Cali-fornia, herein called the respondents ,2 alleging that the respondentshad engaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (2) and Section 2(6) and (7) of the National Labor. Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and of notice of hearingthereon were duly served upon the respondents, .the I. B. E._ W., Cali-fornia Gas and Electric Employees Union, herein called the CaliforniaUnion, Western Utility Employees' Union, herein called the Western,'and Utility Workers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, herein called the U. W. O. C.With respect to the unfair labor practices, the complaint alleged insubstance : (1) that the respondent, P. G. & E., dominated and inter-fered with the administration. of a labor organization known as theEmployees'Welfare Coimittee and contributed financial and othersupport to it; (2) that, during April and May 1937, the respondent,P. G. & E., initiated the formation of the California Union and there-after dominated and interfered with its administration and contrib-uted financial and other support to it; (3) that, during May and June1937, the respondents initiated the formation of the Western andthereafter dominated and interfered with its administration and con-tributed financial and other support to it; and (4) that the respondent,P. G. & E., since April 1937,.has interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section7 of the Act: (a) by the foregoing conduct; (b) by discrimination, and'threats of discrimination against employees if they joined or refusedto withdraw from United Electrical, Radio and Machine Workers. ofAmerica, affiliated with the C. I. 0., herein called the United, its suc-cessor, the U. W. O. C., and the I. B. E. W.; (c) by attempting, to per-suade the I. B. E. W. to issue propaganda against, and otherwiseoppose, the U. W. O. C.; and '(d) by making derogatory statementsconcerning, and otherwise evidencing hostility towards, the United,the U. W. O. C., and the I. B. E. W.-On November 3, 1941, the California Union, and on November 13,1941, the Western, filed answers in which each denied the allegationsof the complaint with respect to it.In its answer, Western also allegedthat it is a,bona fide labor organization and that it was so recognizedby the I. B. E. W. until the filing of the charges in the present proceed-ing: , ,On November,17, 1941, the respondents filed a,joint answer in'This respondent is referred to in certainpleadingsas "Valley Electric Supply Co."Dur-ing the course of the healing, this designation was corrected by amendment of thepleadings2 Pacific Gas& ElectricCo. Is hereinafterreferred to as P. G. & E., and Valley ElectricalSupply Co. as Valley.- PACIFIC GAS & ELECTRIC Co. .543,which they denied that they had engaged in the unfair labor practicesalleged in the complaint, and asserted that the allegations in the com-plaint concerning the California Union were barred by decisions ofthe Board and the Circuit Court of Appeals for the Ninth Circuit ina previous case involving the respondent, P. G. & E.3 1'Pursuant to notice, a hearing was held at San Francisco, California,on-November 4, 13, 17-19, 21, and 24, 1941, and at Fresno; California,on November 27-29, and December 1, 2, 4-6, 9, and 10, 1941, beforeRobert M. Gates, the Trial Examiner duly designated by the ChiefTrial Examiner.Petitions to intervene filed early in the hearing bythe California Union, the Western, and the U. W. O. C. were granted,the intervention of each intervenor being limited to matters affectingits interests.The Board, the respondents, the I. B. E. W., theU. W. O. C., the California Union, and the Western were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-of the hearing, counsel for the Western filed motions."to sevei causes,"to strike certain paragraphs from the complaint, for a bill of partic-ulars, and to hold hearings at Fresno, Merced, Bakersfield, and SanLuis Obispo, California.The Trial Examiner deferred ruling uponthe last-mentioned motion and denied the others.Thereafter'. byagreement of the parties, a substantial portion of the hearing was heldat Fresno, California, and, at the conclusion of the hearing, counselfor the,Western withdrew the pending motion, stating that he didDuring the hearing,'counsel for the respondents moved to dismiss thecomplaint.With particular reference to the allegations of the com-plaint concerning the California Union, counsel for the respondentsargued that, as set forth in their answer, the issues had been adjudi-cated in the earlier proceeding involving P. G. & E.The motionwas, denied.,During the, course of the hearing, the Trial Examinermade rulings on other motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby 'affirmed.,On December 4, 1941, during.-the course of the hearing, a stipula-tion in settlement of certain issues was entered into, subject to theapproval of the Board, by and between counsel for the, Board, theN L. R H v Pacific Gas h Electric Co,118 F. (2d) 780 (C. C. A' 9), enf'g as modMatter of Pacific Gasand ElectricCompanyandUnited Electrical, Radio and MachineWorkers of America,13 N. L R. B 1 268 The complaint in this prior proceeding did notallege that P G. & E instigated the formation of the California Union or, dominated andinterferedwith its administrationConsequently, these was no determination-of -thisquestion or of the statusof theCalifornia Union. '544DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondents, the I. B. E. W., the ,U. W. O. C., and the CaliforniaUnion 4The stipulation provides as follows :WHEREAS, charges as amended were duly filed by- InternationalBrotherhood -of ElectricalWorkers, A. F. L., and the,NationalLabor Relations Board, hereinafter referred to as the Board, bythe Regional Director for the Twentieth Region, issued its, Coln-phiint dated October 21, 1941; andWHEREAS, pursuant to due notice a.hearing was commenced onNovember 4, 1941, before a Trial Examiner, duly designated bythe Board, which hearing is still in progress; andWHEREAS, the parties hereto desire to dispense with certain ofthe issues raised by the Complaint of October 21, 1941, and theAnswer of the Pacific Gas and Electric Company and the ValleyElectrical- Supply Company, herein sometimes called the Re-spondent, and the Answer of the California Gas and Electric Em-ployees' Union, herein called the California Union; -Now THEREFORE, it is hereby stipulated and agreed by and be-tween the Pacific Gas, and Electric Company, Valley ElectricalSupply Company, California Gas and Electric Employees' Union,International Brotherhood of Electrical Workers, Utility Work-ers Organizing Committee and Robert L. Condon, Attorney for-the National Labor Relations Board,' that :,IUpon the basis of the record herein and this Stipulation, ifapproved by the Board, the Board may enter an order providingas follows :The Respondent, Pacific Gas and Electric Company, its officers,.agents, successors and assigns, shall:(1)Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of the California Union or the Employees' Welfare Com-mittee, or contributing support-to said California Union or saidEmployees' Welfare Committee.(b)Giving effect 'to any agreement, oral or otherwise, whichmay have been entered into with California Union or Employees'Welfare Committee, or to any extension, renewal, modification, orsupplement thereto, or to any agreement which might supersedeany such agreement.(2)The Respondent, Pacific Gas and Electric Company, itsofficers, agents, successors, and assigns, shall take the followingaffirmative action to effectuate the-policies of the Act.040n December 23, 1941, counsel for the Board andthe Employees'Welfare Committeeentered into a stipulation in effect making the Employees'welfare Committeea, party tothe stipulation of December 4, 1941. PACIFIC GAS & ELECTRIC Co.,545(a)Withdraw all recognition from the California Union andthe Employees' Welfare Committee as representatives of any ofits, employees for the purpose of dealing with the Respondent,,concerning grievances, wages, rates of pay, hours of employment,and'any other terms or conditions of employment, and completelydisestablish said California Union and Employees' Welfare Com-mittee as such representative..(b)Post immediately in conspicuous places throughout itsplant and maintain for a period of sixty (60) consecuti^,e daysNotices that the Respondent will cease'and desist from the con-duct prohibited in Paragraphs 1 (a)' and (b) of this Order andwill take the affirmative action ordered in Paragraph 2 (a) of thisOrder.IIThe parties hereto agree that all the matters alleged in the,Complaint of October 21, 1941, contained in Paragraphs X andXI thereof, and all matters contained in Paragraphs XIV, XV,XVII and XVIII relating to said California Union and saidEmployees'Welfare Committee, shall be deemed to have beendisposed of by virtue of the Order of the Board above described,,and the Decree of the United States Circuit Court of Appeals,hereafter described.IIIThe parties hereto expressly waive the right to the making ofFindings of Fact and Conclusions of Law by The Board withrelation to Paragraphs X and XI and such portions of Para-graphs XIV, XV, XVII and XVIII relating to said CaliforniaUnion and said Employees' Welfare Committee, of the Complaintof October 21, 1941.IVAfter, the entry of the Order by the Board, as provided in thisStipulation, any Circuit Court of Appeals of the United States,may upon application by the Board, and without notice to the Re-spondent or the California-Union, enter a decree embodying sub-'stantially the terms of the Order of the Board, as herein indicated,enforcing in full the said Order, and the Respondent and theCalifornia Union hereby consent to the entry of such decree andhereby waive any and all requirements of notice of filing of suchapplication by the Board.504086-43-vol 46-35 546DEOISIONS OF NATIONAL LABOR RELATIONS BOARDVIt is expressly understood and agreed that anything herein con-tained shall not dispose of any of the allegations of the Complaintof October 21, 1941, except ParagraphsX and XI,and such por-tions of Paragraphs,XIV,XV, XVIIand XVIII as relate to TheCalifornia Union and The Employees'Welfare Committee, andthat the parties hereto shall not be deemed to have waived theirright to a hearing,and Intermediate Report.or Proposed Findingsof Fact, Conclusions of Law and Order, the right to file exceptions,briefs and/or request for oral argument,'or their right to themaking of Findings of Fact, Conclusions of ,Law and Order bythe Board with respect to any of the other issues raised by theComplaint of October 21, 1941. It is also expressly understoodthat The Board and/or the Trial Examiner may consider theentire record herein in its or his determination of the undisposedof issues.VIThis Stipulation is subject to the approval of the Board and ifapproved by the Board may be entered in evidence in the recordherein.VIIIt is understood and agreed that the entire agreement by andbetween the parties hereto is contained within this Stipulationand there is no verbal agreement of any kind which varies,alters,or adds to this Stipulation.VIIIThe Respondent further agrees that upon the approval of thisStipulationby theBoard, it will immediately take the actiondescribed in Paragraph I, hereof.The stipulations were approved by the Board on January 5, 1942.At the conclusion of the hearing opportunity was afforded alt partieswith, theTrial Examiner.Noarguments were made.Thereaftei,the respondents,the I.B. E. W.,and the Western filed briefs with the Trial'Examiner.On May 5, 1942, the Trial' Examiner filed his Intei-mediitite Report,copies of which'were dully served on all the parties.He found that'the respondents had engaged in and were engaging in unfair labor'practices affecting commerce, within 1 he meaning of Section 8 (1) and PACIFIC GAS & ELECTRIC CO.547'.(2) and Section 2 (6) and (7)' of the Act.He recommended that therespondents cease and desist from their unfair labor practices and thatthey disestablish and withdraw all recognition from the Western.to the Intermediate R3port.On the same day, the Western filed abrief in support of its exceptions.Pursuant to notice and at therequest of the Western, a hearing was held before the Board at Wash-ington, D. C., on September 22, 1942, for the purpose of oral argu-ment.The Western and the I. B. E. W. were represented by counseland participated in the hearing.The Board has considered the exceptions and the brief and, insofaras the exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS,Pacific Gas & Electric Co. is a public utility corporation organizedunder the laws of the State of California, with its principal officeand place of business in San Francisco, California.The parties have.stipulated that the findings as to the business of P. G. & E. made bythe Board in a previous Decision 5 substantially describe the presentactivities and operations of P. G. & E., except that they have increasedin size and volume and that, since January 1, 1939, the physical prop-erties of San Joaquin Light & Power Corporation e and MidlandCounties Public Service Corporation have also been operated byP. G. & E. as part of its system.We accordingly, incorporate, hereinby reference all the findings made by us in our prior Decision in thesection entitled "The business of the respondent." 7From 1930 to 1939, P. G. & E. was the owner of the controllingstock of San Joaquin Light & Power Corporation and Midland Coun-ties Public Service Corporation, which were engaged in substantiallythe same business as P. G. & E. in a smaller area north of Lis Angeles,California.Midland Counties Public Service Corporation operatedin the western part of this territory and San Joaquin Light and PowerCorporation 'in the eastern part.The lines and equipment ofP. G. & E. and these 2 subsidiaries were physically interconnected,and all 3 companies had interlocking directors and officers.During1937, for example, 9 of the 15 directors of P. G. & E. were also mem-smatter of Pacific Gas and Elretric CompanyandUnited Electrical, Radio and Machine13 N L. It B. 2686 Incorrectly refers ed to in the stipulation as "San Joaquin Light and Power Company "713 N. L It. B 268, 276-281. 548DE ISIONS OF NATIONAL LABOR RELATIONS 'BOARDhers of the Board of 11 directors of San Joaquin Light & PowerCorporation.There was no substantial change in 1938.Eight offs''cers of ,San Joaquin Light ,& Power Corporation were also officersof P. G. & E. The directors and officers of Midland Counties PublicService Corporation were substantially the same as' those of SanJoaquin Light & Power Corporation.On January 1, 1939, P. G. & E. absorbed San Joaquin Light & PowerCorporation and Midland Counties Public Service Corporation, is-sumed their contracts and liabilities, and designated the territorypreviously served by them as the Saii Joaquin Power Division ofP. G. & E. As a result, the territory now served by P. G. & E., in--cluding the San Joaquin Power Division, is an area of more than100,000 square miles in the northern and central portion of the Stateof California.P. G. & E. is one of the largest public utility corpora-tions in the United States, and in September 1941 employed almost14,000 persons.Since January 1, 1939, P. G. & E. has also owned the controllingstock of the respondent, Valley Electrical Supply Co.Prior to 1939,Valley was a subsidiary of San Joaquin Light & Power Corporation,for which it distributed electrical and gas appliances at wholesale and'maintained dealer relationships.Since January 1, 1939, Valley hascontinued its separate corporate existence and has performed the samefunctions for the San Joaquin Power Division as it previously hadperformed for the San Joaquin Light & Power Corporation.Two ofthe three directors of Valley were also, prior to 1939, directors andofficers of P. G. & E. and of San Joaquin Light and Power Corporation.Five of the present officers of Valley (including A. Emory Wishon andP. M. Downing, who are also directors) are officers of P. G. & E. andwere officers of San Joaquin Light'& Power Corporation.,,In 1940, Valley purchased supplies and insurance from sources out-side the State of California at a cost of $357,161.08.This represented.amajor part of the volume of its purchases.II.THE ORG<\NIZATTONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organiza-tion affiliated with the American Federation of Labor,, admitting tomembership employees of the respondents.UtilityWorkers Organizing Committee, successor to United Elec-trical,Radio & Machine Workers of America, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the respondents.J8Valley;San Joaquin Light & PoweiCorporation,-,,andMidlandCountiesPublicService,Corporationwill bejointly referred to herein as the San Joaquin companies PACIFIC GAS ' &- ELECTRIC CO.549Western Utility Employees' Union is an unaffiliated labor organiza-tion admitting to membership employees of the respondent, ValleyElectrical Supply Co., .acid employees in the San Joaquin PowerDivision of the Pacific Gas & Electric Co.Employees' Welfare Committee and California Gas & Electric Frm-ployees Union are uunaffiliated labor organizations admittingtomem-'bership employees of the respondent, Pacific Gas & Electric Co., otherthan those employed in the San Joaquin Power Division.ITI.THE UNFAIR LABOR PRACTICESA. Interference evith, and domination and support of the Western;interference, restraint, and coercion1.BackgroundConsiderable testimony concerning the formation of the CaliforniaUnion and its relationship to the Employees' Welfare Committee wastaken in the present proceeding before the respondents stipulatedto the entry of an order for the disestabllslmnent of these organizations.It'appears from this testimony that the California Union'was formedin the spring of 1937, with substantial membership among line fore-men and other supervisory employees, to counteract the organizational.activities of the C. I. 0.,() which had then begun in the system operated!by P. G. & E. and which it seemed likely would be extended to the.system then operated by the San Joaquin companies.On April 16,.1937, it was decided to form the organization which later became the.California Union ; on May 1, 1937, the- California Union was incor-porated under the laws of the State of California; on May 13, 1937, itrequested recognition by P. G. & E.; and on May 14, 1937, it wasinformed in a letter from P. M. Downing, first vice president andgeneral manager of P. Q. & E., that it had been granted recognitionas the sole collective bargaining agent of its members.The principal actors in the organizational activities of the Cali-fornia Union were 2 P. G. & E. employees,.H. E. Brillhart aiid JamesJ.Wogan.Wogan was an employee-member of the Employees' Wel-fare Committee, which P. G. & E. had created and which consistedof 11 members chosen by the Company and 9 members elected by theemployees.As a member of this Coinniittee, Wogan spent approxi-mately 60 percent of the time for which he was paid by P. G. & E. inreceiving and adjusting grievances of employees in the field.Forthis activity, P. G. & E. furnished him with the use of an automobile,provided the necessary gasoline, and reimbursed him for his expenses.Brillhart, a power salesman, was appointed director of activities of'The employees and the parties referred to the United and also to its successor, theU. W. 0. C ,as the-C. I. o.2 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe California Union in charge of its organizational campaign, as aresult of a conference between him, a group of the California Union'sleaders, and William A. Bahr, Wogan's superior and superintendentof the gas department in P. G. & E.'s Sacramento Division.At thisconference, Bahr told Brillhart, over whom he normally had no super-vision, that his absence from duty 'on union matters could be arrangedand that Wogan would furnish him with transportation and takecare of his expenses "within certain limits."The testimony of Woganand Brillhart is that, together and separately, they made a series oftrips throughout the entire system of P. G. & E. to address local meet-ings 'and to see numerous employees about enrolling members for theCalifornia Union; that both received their salaries during this period;that, as a Welfare Committeeman, Wogan charged his and part ofBrillhart's expenses to P. G. & E., used the Company's automobile andgasoline, and on most occasions furnished transportation for Brillhart; that Bahr suggested these trips and the persons whom they.should see, including A. E. Englebright, superintendent of the gasdepartment in' P. G. & E.'s North Bay Division, other departmentalsuperintendents,Welfare Committeemen, and foremen; that Engle-bright, in addition to making a general offer of help, proffered theassistance of two other employees in arranging organizational meet-ings and, later, in marshalling the vote for the California Union ata Board election in which the C. I. 0. also, appeared on the ballot;thatWogan and Brillhart made periodic reports of the progress ofthe California Union and the C. I. 0. among the employees both toSuperintendent Bahr and to E. G. McCann, personnel director ofP. G. & E.; that, when Wogan and Brillhart were taken by Bahrto see Downing, first vice president and general manager, to ask forP. G. & E's financial assistance, Downing refused their request, be-,cause, he said, such a contribution would have to appear in the Com-pany's books; and that, after the California Union had defeated theC. I. 0. in the Board election,10 McCann instructed Brillhart to cutdown his activities and not be so "militant," because the CaliforniaUnion had served its purpose.From these facts, it is clear, and we find, that P. G. & E., by theactivities of its personnel director, -its managerial staff, and its super-visors, as well as by permitting the use of facilities and funds providedfor the Employee's Welfare Committee, dominated and interferedwith the formation and administration of the California Union andcontributed support to it.i° Later, on June 10, 1939, the Board found that P G & E had interfered with its em-ployees' free choice of representatives in this election, and set the election sideMatter ofPact &cGas and ElectricCompanyandUnitedElectrical and RadioWe? kern of America,13 N. L. R. B. 268, 296-297. PACIFIC GAS&ELECTRIC Co.551The respondents contend that the San Joaquin companies, amongwhose employees the Western was formed within a few weeks afterthe incorporation of the California Union, were operated independ-ently of P. G. & E. "from the point of view of management policies,"and, in effect,that there is, therefore,no reason to infer that the policyof the San Joaquin companies with respect to the Western was merelyan extension by P. G. & E., the parent corporation, of its "admittedinterference in the affairs of the California Union." 11 It has beennoted, however, that since 1931, P. G. & E. and the San Joaquin com-panies have functioned under interlocking directorates.A. EmoryWishon, who was president and a director of San Joaquin Light andPower Corporation and a Midland Counties Public Service Corpora-tion, vice president and director of Valley, and vice president, assistantgeneral manager, and a director of P. G. & E., maintained his officein San Francisco at the main offices of P. G. & E.'Wishon testifiedthat, since P. G. & E. acquired the stock of the San Joaquin companiesin 1931, there has been "steady progress" in an effort to "coordinatethe operations [of P. G. & E. and its subsidiaries] and, as far aspractical, bring about uniformity in practices, wage scales, operatingstandards, and construction standards."Personnel Director E. G.McCann of P. G. & E. met with, and made suggestions to, PersonnelDirector R. J. Tilson of the San Joaquin companies to effect uniformpersonnel policies.Moreover, the organizations which P. G. & E. andthe San Joaquin companies had established and maintained for theirrespective employees indicated similar basic policies with referenceto labor relations.Thus, P. G. & E. had established the Public Serv-ice Employees Association to provide social, educational, and recrea-tional facilities for its employees.The San Joaquin companies hadformed the San Joaquin Power Club to perform essentially the samefunctions.In both these organizations, company officials, being eligi-ble, became members and,in some instances,officers.To provide foremployee representation in the consideration of grievances and othermatters affecting terms and conditions of employment, P. G. & E. had "established and maintained the Employees' Welfare Committee, whichhas already been mentioned.Similarly,in 1933 and 1934, the bylawsof the Employees Mutual Benefit Association,which hadbeen formedby the San Joaquin companies, were amended to establish an Adjust-ment Committee for the consideration of wages, hours, and conditionsof employment.In most respects,the functionsof the AdjustmentCommittee with respect to. the employees of the San Joaquin com-panies were similar to those of the Employees' Welfare Committeewith respect to the employees of P. G. & E., although the Adjustment11See the respondents'brief submitted to the Trial Examiner, p 2 552DDOISIONSOF NATIONALLABOR RELATIONS BOARDCommittee actually'handled only a few grievances.,Both the Em-ployees'Welfare Committee and the Adjustment Committee werecomposed of representatives chosen bymanagement and representa-tives elected by the employees.We turn now to the development of the Western in the system of theSan Joaquin companies.2.Events from May 19 to May 23, 1937On May19 or 20, 1937,a small group of employees of the SanJoaquin companies met at Merced, California.One of them tele-phoned to E. R. Banks, superintendent of distribution for the north-ern portion of the territory served by the San Joaquin companies.Early Friday morning, May 21, Banks telephoned the substance ofthis telephone conversation to D. D.Smalley, general superintendentof the San Joaquin companies, who was then in Pasadena, California,attending a business convention with WTishon.Banks told Smalleythat some employees wished to speak with him in connection with theformation of an "independent"labor organization.Smalley repliedthat he would meet the men in his office,the main office of the SanJoaquin companies at Fresno,California,on Saturday morning,May 22.Smalley immediately reported his conversationwithBanks toWishon and, although the convention had not concluded, they both leftPasadena that' morning and drove to Fresno,''where they arrived the-same evening.During their trip from Pasadena to Fresno,Wishonand Smalley discussed the Act. In this connection,Wishon testified'Q. (By counsel ,for the I. B. E. W.)When you discussed theAct,, didn't you discuss the effect as to unionization of employeesand labor organizations involved?A. Yes;it was obvious we had to have a bargaining agencyThis was the basis of discussion: we had got along withoutany setup, or any experience with dealing with employees througha bargaining agency.Under the National Labor, Relations Actthose employees have a right to determine what bargaining agencythey shall have represent them.We've got to deal with themaccording to.this Act.Our relations have been,good in the pastand we have got to keep faith in the-future,and we have got to setthis -thing up and start a new, field in a way ,that we can continuethose relations with the employees.That was the basis of ourdiscussion.I can say that much.Q. You realized then,that you had no setup,as you called it for,employee representation at that time?A. That is right. PACIFIC GAS & ELECTRIC, Co.553Q. And did you feel it would be advantageous to have such anemployee representation setup?A.We would have to have such an employee'representation'zset up,such a company setupunder the Act aswesaw it.In the evening of May 21, a second meeting of employees was held inMerced at the home of M. , A. Blackman, a line foreman for the SanJoaquin companies.Among those present were A. F. Ivers, a linesubforeman," and W. Lyman Harris, a live-line-tool inspector.'Thegroup discussed'the possibility of organizing an independentassocia-tion of employees in opposition to the threatened organization of theemployees of the San Joaquin companies by the C. I. 0. It was agreedthat Harris and Ivers should investigate the possibilities of formingsuch an association.During the same evening, Banks was informed,and he in turn notified Smalley by telephone, that Harris and Iverswould be at Wlshon's office the following morning, May 22.Pursuant to the appointment, Harris and Ivers met-with Wishonin his office the next morning.Smalley. and Banks were also present,but Harris and Wishon did most of the talking.According to theirtestimony and that of Smalley, Harris said that some of the em-ployees of the San Joaquin companies proposed to organize anindependent union because th`e C. I. 0. was organizing in the Merceddistrict and had announced that it intended to organize the employeesof the San Joaquin companies.When Harris asked him for hisopinion of the proposal, Wishon handed Harris a pamphlet on theAct published by the National Association of Manufacturers, andsuggested that Harris read it.Upon H'arris' reply that he had doneso,Wishon said that he could give no advice or opinion on theproposals.To this extent, the witnesses were in agreement as towhat took place at this conference.'However, Harris testified that,either at this meeting or at a subsequent one later in the day, heasked either Banks, Wishon, or Smalley for the name of the, personwho represented the California Union.He was told that H. E. Brill-hart was "the man to contact," and he was given Brillhart's addressand telephone number.Brillhart had been elected president of Local1 of the California Union a few days previously. .Wishon testifiedthat he did not supply the information concerning Brillhart. Smalleywas not asked about the incident'-during his testimony, which pre-is Emphasis supplied11Ivers was also referred to in the testimony as a line foreman,and as alteinaling be-tween the jobs of line foremanand hot-tapforeman(a classification replaced by the desig-nation "line subforeman"in accordancewith P G &E classification teiminology).i4Harris' job required hint totravel'out of Fresnoover theentire system of the SanJoaquin companiesAt thistime,[Tanisbad been employed by the San Joaquin companiesapproximately 18 years 554DEiOISIONS OF NATIONAL LABOR RELATIONS BOARDceded Harris' testimony, nor was he thereafter recalled to the stand,although he was present in the hearing room. Ivers and Brinks werenot called as witnesses.While it is not clear which of the threeofficials,Wishon, Smalley, or, Banks, gave Harris the information as toiBrillhart's leadership of the California Union and his address andtelephone number, we find, as did the Trial Examiner, that one,ofthem did so.Later during the sameday,May 22, Harris and Ivers telephonedto Brillhart at Sacramento and then drove there, where they metBril]hart that night.Explaining that they were interested in form-ing an independent association among the employees of the SanJoaquin companies and that they had been referred to Brillhart asone who might give them the benefit of his experience, they askedBrillhart if he would help them. Brillhart gave them a copy of theconstitution and bylaws of, the California Union and showed them acopy of its articles of incorporation.Harris and Ivers, remaining inSacramento that night, had another conference with Brillhart thenext day, May 23. They then returned to Fresno by way of Madera,where they stopped to arrange a meeting of a small group of em-ployees to be held there the following night.Upon their return to Fresno, Harris and Ivers told Smalley thatthey intended to' visit the various districts of the San Joaquin com-panies for the purpose of organizing the new union.3.Events from May 24 to June 5, 1937The activities of Harris and Ivers were considerably intensifiedduring the period from May 24 to June - 5, 1937. On May 24, eachtook a leave of absence from his work.Harris returned to his jobon June 1 and Ivers on June 2. During their leaves, they visitedthe districts of the San Joaquin companies' system, from one end ofthe territory to the other, in a day-and-night effort to promote inter-est in- the establishment of the proposed organization.The patternfollowed by them in the various trips did not N vary substantially.They generally selected one or more employees from each district tohelp them in the establishment of a local; told them that it wasnecessary to form an unaffiliated organization in order to combat thethreatened C. I. O. drive'15 anti arranged for, meetings of small15The record clearly shows that the primary purpose of the establishment and activitiesof both the California Union and the Western was to keep out the C I 0 That' this con-tinued to be their primary purpose, and was so understood by the employees, is indicatedby a letter written by G J Gleason, fist vice-president of the Westeiii, to Biillhart onSeptember 9, 1938Gleason asked Bi lihart to come to Fresno the following week for thepurpose of addressing a meeting of the Western's members, stating that "a maiked lack ofinterest" was noticed, "especially in the Fiesno groupThey seem to feel that the dangerof the C. I 0 intervening has passed and that there will not be any need for holding(Western)together any longer "He suggested that Brillhart come to Fresno and deliver PACIFIC GAS & ELECTRIC CO.555groups of employees for a further discussion of the subject and theplanning of the establishment of the local.Harris and Ivers attendedmost of these meetings together and spoke against the C. 1. O. andof the need of an unaffiliated organization to oppose it.One suchmeeting, as indicated above, had been held in Merced on the nightof May 21. During Harris' and Ivers' leaves of absence, other meet-ingswere held at Fresno, Madera, Corcoran, Selma, Dinuba, Coa-linga, Bakersfield, and-Taft.Harris attended all of these-meetings;Ivers attended all of them except those at Bakersfield and Taft.Arepresentative from Los Banos was present at,the,Madera meeting.Among those active in these original meetings and thereafter in theestablishment of the various locals of the Western were line foremen,"hot tap" foremen, and other supervisory employees,-most of whomhad conferred with, and were selected for this purpose by,Harrisand Ivers.At Fresno, two locals were organized with the assistance of T. R.Salm, an accountant in the Fresno office. - Harris and Ivers enlisted hisaid becausethey wanted a man from the office and because Salm wasa past president of the San Joaquin Power Club in Fresno and waswell known to the employees in that area.At the request of Harrisand Ivers,,Salm also attended the meeting held in Madera on thenight of May 24, 1937.Promptly thereafter, Harris, Ivers, and Salm engaged AttorneyArthur C. , Shepard of Fresno to assist in the new organization.In the preparation of articles of incorporation, a constitution, andbylaws, they examined and studied the corresponding instruments ofthe California Union.On June 1, 1937, Western Utility Employees'Union was incorporated as a non-profit corporation under the lawsof the State of California.Harris, Ivers, and Salm were the incorporators and the first directorsof the new 'corporation.On June 1, 1937, as directors, they wrote aletter to the San Joaquin Light and Power Corporation in which theyrequested for the Western "your written recognition as bargainingagent for the employees of the San Joaquin Light and Power Corpora-tion,Midland Counties Public Service Corporation and Valley Elec-trical Supply Company and your written assurance that you will notin any way discriminate, coerce, or otherwise distinguish the membersof its union, and that you will not encourage or discourage by any actsof discrimination of any kind membership in it."On June 2, Wishon replied by letter to theWestern,,acknowledgingreceipt of the "request for recognition as a bargaining agency" andan address,whichwould "assist us greatly."Since the letter also stated that Brillhart'sexpenses for the trip would be paid, and sincethe letter,whichisin evidence,bears thenotation,"paid$25 check,"we find,as did the Trial Examiner, that Brillhart came toFresno for the purpose indicated in the letter.e P556DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that, "We w ill so recognize your union, and you may be assuredthat we will not discriminate against your union, or against its mem- 4bership."Wishon testified that he wrote this letter primarily to assuretheWestern against discrimination, since' it was his impression thatWestern's letter emphasized its request for such assurance.Wishon'sfurther testimony suggests that, by the language used in his letter, heintended to recognize the. Western as "a bargaining agency" but todefer exclusive recognition.It is to be noted, however, that his lettercontained no request that the Western prove its representation of amajority of the employees, and that it contained a clear intimation atleast that the San Joaquin companies would eventually recognize theWestern as the exclusive bargaining - agent of their employees.Wishon admitted, in this connection, that his letter received publicityin the general press and also in a newspaper published by the Bakers-fieldChapter of the San Joaquin Power Club which was circulatedamong the employees.After Harris and Ivers had returned to work from their leaves ofabsence, during the first week of June 1937, they made a trip throughthe coastal area of the system, where they met with employees at SantaMaria and San Luis Obispo.Harris was working in that area at theTime and took no time off. Ivers accompanied Harris to work on thisparticular job.Ivers was not normally Harris' assistant, but Harristold his superior, Mulkey, that he was taking Ivers as his assistant onthe job in question, and Mulkey raised no objection. ' The meetings at'Santa Maria and San Luis Obispo followed the pattern of the meetingswhich had been held during the leaves of absence of Harris and Ivers.4.Structure of the Western and its relationship to the AdjustmentCommittee and the Power ClubPursuant to. Western's articles of incorporation, Harris, Ivers, andSalm constituted its original board of,directors and, under the termsof the constitution, they appointed Harris as president, Salm as firstvice,-president, and Ivers as second vice-president.By July 7, 1937,they had issued charters to 16 locals which had been organized in 15communities throughout the system.16Harris, Ivers, and Salm ap-pointed temporary officers in each of the locals, to serve until an election'could be held.According to the Western's constitution, the personappointed president of each' local, or thereafter elected, became ex,officio a member of the general board of directors of the Western.The Western's constitution divides its members into eight classifica-tions, according to crafts.Each craft elects one or more membersto each local's board of"directors, and designates one of them as craft'e In addition to the localities visited by 11111 1`18 and Ivers, and mentioned above,localswere also established in Crane Valley, Balch Power Ircuse, and Paso Robles tPACIFIC GAS & 'ELECTRIC CO.557representative if there are more than one.Either the local boarct_of directors or the membership of the local elect the officers of eachlocal, according to the decision of the local'smembership.At theannual convention of the locals,the representatives of each craft elect-a generalcraft representative.The generalcraft representative participates"in negotiations with the company andin the considerationof any matters relating generally to the craft he represents.The con-stitution further provides for the annual election of all officers anddirectors.All such electionsare confined to the individual locals,except for the three general officers,that is, the president,the firstvice-president,and the second vice-president,who are elected' by themembership at large.The general board of directors meets every 2months.Between meetings of the general board of directors, thebusiness of the general body is handledby anexecutive group com-posed of the three general officers and two members selected by thegeneral,board.In most instances,the persons selected by Harris,Ivers, and Salmas temporary presidents of the respective locals were the employeesof the San Joaquin conmpanies,includingValley, who hadbeen orig-inally enlisted by them to establish the locals.They served untilAugust 21,1937, when their successors were chosen in the first elec-tion under the constitution.At that time,Salm having resigned fromtheWesternin July whenhe was promoted to a supervisory position,Harris, G. J. Gleason,and Ivers were elected general president, firstvice-president and second vice-president,respectively.As already noted, Harris was alive-line-tool inspector and Ivers wasaline subforeman.The temporarily" appointed presidents of the lo-cals and their elected successors included line foremen, line subforemenor "hot tap"foremen, and substation inspectors.There is uncon-tradicted testimony that aline foreman hascharge ofa constructioncrew consisting normally of six but never less than four men.A linesubforeman,also known as a "hot tap"foreman, has charge of a truckand a crew of not more than three men engaged in line maintenance.Althoughline foremen and subforemen or "hot tap"foremen have noauthority to hire ordischarge, theymay recommend the hire, dis-charge, promotion,or demotion of -employees.A live-line-tool in-spector inspects tools on live lines,instructs the men in their use, andperforms special jobs, sometimes with the assistance of a regular linecrew in charge of the district line foreman.A substation inspector,now known as a maintenance subforeman, is chargedwith the main-tenance of substation equipment.He has an electrician as a helperand frequently calls upon the substation operators for assistance.Wefind, as did the Trial Examiner,that live-line-tool inspectors,line fore-men, line subforemeni,known also as "hot tap"foremen,and substationinspectors are supervisory employees. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDThe following chart sets forth the names of the general officers ofthe Western, the locals, the names of the persons appointed as presi-dents of the locals by Harris, Ivers, and Salm, the names of the -per-sons first elected as presidents of the locals, and their occupationalclassifications.It also indicates those who were originally approachedby Harris and Ivers in the organization of the Western.ORGANIZATIONAL CHARTOF' WESTERN-Incorporators, and temporary officersElected officersand directorsPresident :W.LYMAN HARRIS.W LYMAN HARRIS ** (live line tool in- First vice" president :G. J. GLEASONspector).(salesman).A. F. IVERS **(line subforeman).T R. SALM (accountant).OF THE LOCALSLocal(number and location)1Merced______________2Los Banos -----------3Madera---------------4Fresno ---------------5 Fresno_______________6 Selma________________7Dinuba -------------8Corcoran -_______-_-_9Bakersfield ----------10Taft -----------------11SantaMaria --------12SanLuis Obispo-----13Coalinga-------------14CraneValley __-_--__15Balch Power House -16.Paso Robles __-____-_Appointed(name and position)*M A Blackman, **Line foreman---_-C C Schubert, **Lineforeman--___-_*L M Mossman, **Hot tap foreman--Harry Champion, **Asst Chief ClerkA. K Dickson, Clerk, Stores dept---_*G E Smith, **Hot tap foreman andlineman*Ralph Brians,**Foreman__-____---_*C A Goan, **Substation mspector__*Geo Olerich, **Foreman and lineman*Guy Berrvhill, **Lineforeman------Frank Edsal, Storekeeper_____________Lloyd C Stone, Lineman--__Albert Lenz, **Hot tap foreman andline foremanHugh M Smith, **Chief OperatorNo 1.JH VanMeter, **Chief Operator----George Taaffe,Salesman-----Elected(name and position)O L Craighead, **Inspectorand sub-station inspector.Leonard Post, **Line foreman.H G Tretheway, Storekeeper.Don Justice, Gas serviceman.A J Cullington, **Sales supervisorand ranee supervisorW L Henderson, Powersalesman.Mack Wheat, Powersalesman.(Same )Mike Oldershaw, Helper.*L. J Fuller, **Lineforeman.(Same )(Same)(Same )F. G Pettys,Power house operatorL F Paulsen,First operator.(Same )*Indicates original contacts of Hairisand IversIn addition to these persons,Harri* and Ivers saw otherswho assistedin the establishment of the various locals, someof them supervisoryemployeesIncluded inthis lattergroup areJoe Little,a construction foreman(at whose home the original meeting at Dinuba washeld), and Witter,a line foreman at Corcoran**Indicatespersonswith supervisory authority.It will be noted that, in the 16 locals of the Western, 12 of thetemporary presidents appointed by Harris, Salm, and Ivers and 6 ,of the presidents first elected by the membership were supervisoryemployees.In succeeding elections, 13 supervisory employees havecontinued in or have been returned to office in the locals for one ormore annual terms.-The active participants in the formation of the Western includedA.' J.Wright, L. M. Mossman, A. F. Ivers, G. E. Smith, A. J. Lenz,L. C. Stone, Joe Little, and E. Ladouceur.These men were among.the original members of the Adjustment Committee of the EmployeesMutual-, Benefit Association.That Association, which is still inexistence, was established by the San Joaquin companies to supplyfinancial aid to their employees.The San Joaquin companies con- PACIFIC GAS & ELECTRIC Co..559,tributed, and P. G. & E. now contributes, to the Association an amountequal to payments made by the employees.The funds are controlledby a Board of Managers composed of two representatives selected bythe companies and five representatives chosen by the employees. In1933 or 1934, the San Joaquin companies, believing that the'NationalIndustrial Recovery Act required them to bargain with some agencyof their employees, established the Adjustment Committee for'thatpurpose as'an adjunct of the Employees Mutual Benefit Associationby amending the Association's bylaws. ' It was provided that theAdjustment Committee be composed of employee representatives fromvarious districts and also of the Board of Managers of the Association,including thereby the two members of that Board who were chosen -by the companies.During its existence the Adjustment Committeeconsidered only one matter relating to working conditions.This oc-curred in 1934.Since then, the Adjustment Committee has field nofurthermeetings:District adjustment committees, however, con-tinued to meet until 1937, and the last election of committee memberswas held in December 1937 for the year 1938.While amendmentsto the constitution and bylaws of the Employees Mutual Benefit As-sociation have been drafted removing all provisions, for the districtadjustment committees-and the central Adjustment Committee, theseproposed amendments have not been adopted.There is also considerable testimony concerning the Power Cluband its relation to the Western.As already noted, the Power Club,panies as a social, educational, and-recreational association of theiremployees.Membership in the Power Club is voluntary, and mostof the employees and officials are members.- The Power Club haschapters in the same communities in,which there are locals of theWestern.Each chapter appoints a director of an, organization known,as the Super Power Club. The Super Power Club functions as acoordinating agency for the several chapters. - Personnel ManagerTilson of the San Joaquin Power Division is, and has been for severalyears, secretary-treasurer of the Super Power Club, the general boardof directors of which is composed of officers of, the Fresno chapterand a director elected, by each chapter.He is and has been, also,a management representative on the Board of Managers of the Em-ployees Mutual Benefit Association.Officers in eight of the chapters of the Power Club elected in De-cember 1937 were active in the formation of various locals 'of theWestern or in its early activities, and some of them were also super-'visory employees of the San Joaquin companies. IT17 The supervisory employees in question were J H VanMeter, president of the BalchCamp chapter and a director of the Super Power Club (VanMeter was president of Local 15of the western from July 7 to August 21, 1937) ; Ralph Brians, president of the Dintibachapter (president of Local 7 from July 7'to August 21, 1937) ; A. F. Ivers, president of the 560DEICISIONS OF NATIONAL LABOR RELATIONS BOARDIn Bakersfield, the local chapter of the, Power Club has a clubhousebuilt upon land then owned by the San Joaquin companies and nowby P. G. & E. and continuously leased by them to the Club at a rentalof, $1 per year.This clubhouse was built with salvaged materialsupplied by the companies and with labor supplied by members of thePower Club or at its expense.The Bakersfield local of the Westernregularly holds meetings in .the clubhouse, paying the Bakersfieldchapter of the Power Club an annual rental of $1. In addition, theSan Joaquin companies used, and P. G. & E. now uses, this clubhousefor sales meetings and safety meetings, paying a rental of $5 per after-noon and $10 per evening for such use..,5.Formal'recognition; the General Working Agreement, andsupplementary contractsOn September 15, 1937, the Western presented a proposed form ofcontract to the San Joaquin companies. In a letter dated September17, 1937, which referred to demands made by the Western "at a recentmeeting,"Wishon 'informed Harris, president of the Western, thatthe San Joaquin companies would announce a new schedule'of over-time work for the outside physical forces.Thereafter, representa-series of conferences in an attempt to negotiate a general agreement.On October 23, 1937, after four conferences had been held, Harris,in a letter to Wishon, requested recognition of the Western as thesole bargaining agent' of the employees of the San Joaquin companiesand offered whatever proof of majority representation might be re-quired.Only upon this suggestion of the Western, after negotiationsfor a contract had been under way for more than a month and theSan Joaquin companies had already made one concession, did Wishonask for proof of the extent of Western's membership.As a result,theWestern submitted to Wishon affidavits of the officers of its localssetting forth their respective memberships, together With 'photo-graphic copies of the membership rolls, showing that a majority ofthe employees' were members.The San Joaquin companies checkedthe names' on the membership lists of the Western against their payroll and found that the Western represented 'a majority of the em-ployees in, each' craft.On December 3, 1937, Wishon accordinglywrote to the Western, stating that it was entitled to recognition asMerced chapter(organizer,director,and general officer of the western) ;L. J. Fuller,presi-dent of Taft chapter (president of Local 10 in 1939 and 1940) ; Hugh M. Smith, educationalvice president and registrar of Crane Valley chapter (president of Local 14 from July 7to August 21, 1937)Non-supervisory employees who were active in the organization ofSanta Maria,and Crane Valley It has already been stated above that one of the reasonsfor selecting Sal,m to assist in the organization of the western was that he had been presi-dent of the Power Club in' Fresno PACIFIC GAS & ELECTRIC CO.561sole bargaining agent for all employees in the eight crafts set up bytheWestern.oDuring the following several months, representatives of theWestern and the San Joaquin companies continued to negotiate aworking agreement.The representatives of the companies in' theseconferences, were E. T. Smith, assistant to the president, D. D. Smal-ley, general superintendent, R. J. Tilson, personnel manager, and,others.Representing theWestern were Harris and a committeecomposed of other general off=icers and directors and certain craftrepresentatives.These negotiations culminated in the making of a"General Working Agreement" between the San Joaquin companiesand the Western dated April 12, 1938.18Before the Working Agreement was implemented with detailedprovisionsconcerningwages and conditions of employment,P. G. & E. acquired the assets ,of the San Joaquin companies, exclud-ing Valley.Thereafter, on October 28, 1939, after further negoti-ation, the respondents, P. G. & E. and Valley, entered into a contractwith the Western covering the rates of pay and working conditionsof the "physical workers" in the San Joaquin division and incor-porating the provisions of theWorking Agreement by reference.On September 18, 1940, the respondents and the Western amendedthe General Working Agreement and, on August 13, 1941, executeda contract covering the rates of pay and working conditions of theremaining employees.All the contracts provided for recognitionof the Western as exclusive bargaining 'agent and contained clausesautomatically renewing them yearly, absent notice of discontinuance.They are still in effect.6.Relationship between the Western and the, California UnionOrganization of the California Union preceded that of the Westernby` approximately a month: The organizations were both formedto oppose the C. I. O. and were supplementary'to each other in thatthey sought to represent all the employees of the affiliated utility systems now owned and operated by P. G. & E. At all times the CaliforniaUnion and the Western were friendly in their contacts and cooperated16 the extent their governing boards thought advisable. In the verybeginning, Brillhart furnished Western's organizers with copies of theconstitution and bylaws of the California Union as `a guide in thedrafting of their own.Pursuant to standing reciprocal invitations,representatives of each organization frequently attended meetings ofthe other's board of directors.Harris, Gleason, and Gean, respectivelythe president, first vice president, and a director of the Western, at-tended the first convention of the 'California Union in November 1937,18 In the "General Working Agreement,", the companies recognized the western as theexclusive bargaining agent of their employeesAgreement as to rates of pay and working,conditions was expressly left to subsequent negotiation.504086-43-36 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'and other representatives of the Western attended the 1938 conventionof the California Union. In turn, the California Union sent its repre-sentatives to the conventions held by the Western.In anticipation of P: G. & E.'s absorption of the San Joaquin Lightand Power Corporation, the California Union and the Western estab-lished a joint committee which met in Fresno on December 16 and 17,1938.Among other matters, this committee discussed the possibilityof uniting the two organizations.The representatives of both organi-zations accepted a, draft of an agreement which stated that -it was"desirable for the welfare of both unions and their members that theyact in concert in regard to those problems which are common and infull cooperation with each other in all matters relating to the mutualwelfare of their members."This agreement also provided that eachorganization would fully inform the other concerning its negotiationsfor contracts and would .furnish the other with copies of proposedcontracts at least 10 days prior to their "consummation"; that eachorganization would maintain a "contact committee"; that the Cali-fornia Union would publish in its paper, "Common Sense," such newsand other items as might be supplied by the Western and would dis-tribute the paper among the Western's members; and that the Westernwould bear its share of the expense in the publication and distributionof "Common Sense."' By its terms, the agreement was to becomeeffective upon approval by the boards of directors of both organiza-tions.Western's board of directors subsequently approved the agree-ment, with the exception of the provision for joint publication of"Common Sense.".The joint committee met once again, on January 28, 1939,, at Sacra-mento. Since then it has had no formal meetings, although on frequentoccasions representatives of each organization have attended meetingsof the board of directors and conventions held by the other.Althoughon such occasions the proposal to amalgamate was frequently discussed,no progress was made. The organizations, however, continued theirfriendly, relationship and their exchange of information, particularlyconcerning their negotiations of contracts with management.7.Support of the Western and opposition to the C. I. 0. and theI.B. E. W.We have already referred to the part played by supervisory em-ployees of the San Joaquin companies in the formation of the variouslocals of the Western.Much of this activity, including the solicitationof members, took place on company time and property and was accom-panied by statements discouraging membership in the C. I. 0. and theI.B. E. W. and by discriminatory threats.In approximately April 1937, before the Western was organized,.Howard H'.- Young, district manager at Selma, discussed with his sub-' PACIFIC GAS & ELECTRIC Co.563ordinates rumors that C. I. O. organizers had appeared in a'section ofthe territory served by the San Joaquin companies, and indicated thatthe C. I. O. was not, in his opinion, "a desirable set-up."In the spring of 1937,,C. W. Lightner, superintendent of the south-ern and coastal area of the San Joaquin companies, visited a substationat Taft in that portion of the system.Byron Peevy, an employee atthe substation, told Lightner that several days previously he had beenvisited by a man whom he assumed to be a C. I. O. organizer.Accord-ing to Peevy, whose, testimony was uncontradicted, Lightner said,"There is no use talking with such fellows as that. ' There is a unionstarted up north and that union will be in full force in a short time.Wait for that union." Shortly thereafter, a local of the Western wasestablished at Taft.Whether Lightner's statement referred to theimminent formation of the Western in the northern part of the' SanJoaquin system, or, as counsel for the I. B. E. W. contends, to the Cali-fornia Union, it was an attempt to discourage affiliation with theC. I. O. and to encourage affiliation with an "inside" union.Paul 0. Pease, a lineman at Bakersfield, testified without contra-diction, and we find, that in June 1937, R. C. Barnes, the assistantdistrict foreman, refused to receive grievances presented by individualemployees at a first-aid meeting, stating that grievances would haveto be pressed through the Western. This occurred in the infancy of theWestern and before there was any contract between the San Joaquincompanies and the Western or any proof of the extent to which theWestern represented the employees.In the spring of 1937, while the men- were loading material at_ thecompany warehouse in Bakersfield, Foreman George Olerich and Line=man Arthur J. Wright circulated a petition for the signatures ofemployees who wished to join the Western.According to the uncon-tradicted testimony of Pease, which we credit, Olerich and Wrightexplained to the men that they were organizing a union to keep out theA. F. of L. and the C. I. O. At the same time similar petitions werecirculated in other, districts, in most instances on company property.'Calvin A. Thompson, a groundman in 'the Bakersfield district,'testifiedthat he signed one of these petitions and that, on the following morn-ing, in a conversation with Line Foreman Paehlig, he expressed regretfor having signed the petition because the Western appeared to becompany-dominated.After first denying that the Western was domi-nated by the company, Paehlig finally said, "We know that it is acompany union but we must get into it."Thompson further testifiedwithout contradiction, and we find, that, on another occasion in the'summer of 1937, he heard Foreman Olerich tell an employee whosemembership Olerich was soliciting that the employees ought to jointheWestern, although they could not expect much from it since "Youcannot get in there and raise hell."Thompson, himself, according to '564'DECISIONS OF NATIONAL LABOR RELATIONIS BOARDhis testimony,was solicited for membership in the Western by LineForemanJohnW. Reed of theBakersfield district in the summer of1941.On occasions,line foremen urged on employees the advantages ofmembership in the Western.Employee Paul C. Pease testified that,in 1938, Line Foreman Jim Bishop told two members of his,line crew,while they were at work,that he thought theWestern was "a goodthing" and that theyshould getbehind it and keep their dues paid up.Lineman ArthurJ.Wright testified 'that, in 1939 or 1940, he heardLineForemanReed say in the presence of his crew while they wereworking on a company truck that he thought that members of theWestern would receive better positions with the Company.We credittheir testimony,which was uncontradicted.Pease and Wright further testified'that, in the summer of, 1941,Line Foreman Reed told Barker, an apprentice lineman in Reed'screw, that he should put on a Western button'or he would be "diggingholes."Reed, in his testimony,said'that he had spoken in jest, butadmitted that he might have made the same statement to other em-ployees.We find, as did the Trial Examiner,that Reed expectedBarker to understand that the latter would get undesirable and diffi-cult assignments unless he wore the Western button.The record shows that the employees were fully aware of P. G. & E.'sopposition to the C.'I.0., as expressed in the above-described state-ments by supervisory employees.In the summer of 1941,Kenneth R_Hall,a lineman and an ex-craft representative of the Western, andJohn Matley,another employee, applied for membership in the I. B.E.W. at a meeting held in Bakersfield.The next morning, accordingtoHall's testimony,Tom Long, then a craft representative of theWestern, told him that Long had a list of everyone who had joinedthe I.B. E. W. and that the names would be "taken up°to the manage-ment."Long made the same statement to Matley.Hall and Matleythereupon pleaded with the officers of the Western's Bakersfield localnot to report them to the Company. The local's officers denied anysuch intention,but told Hall and Matley that their names would beforwarded to the Western's general headquarters.After furtherpleading by Matley and Hall, it was decided,by the officers of theWestern's Bakersfield local not to make a report either to"the Companyor ,to the Western's central body.Long,denied at the hearing having-toldMatley and Hall tiiat\hey would be reported,but admitted in=forming the officers of the Bakersfield local of the Western of the namesof those who had appliedfor I.E.W. membership..We creditHall's testimony on this point, as did the Trial Examiner.On January 8, 1938, the Western's board of directors decided that,in view of the fact that it had been recognized by the San Joaquin PACIFIC GAS & ELECTRIC CO.565icompanies as exclusive bargaining agent, its business might thereafterbe handled on company time and property, at the option of the locals.The-record shows that proponents of the Western, including super-visory employees, had' continually conducted its affairs during workinghours on the companies' property from the time the Western had beenformed.'Tom Long, for example, testified that he solicited employeesfor membership "from 6 in the morning to 6 the next morning, at home,on the job, off the job, wherever I run into them"; Foreman Bill Reedtestified that he solicited members for the Western during working'hours, "if it was convenient;" Long and Hall both testified that., whilethey were craft representatives, they collected dues from members oftheWestern while they were on the job; and Pease and Hendersontestified that the "Union News," Western's monthly publication, wasopenly distributed during working hours on company property.Thistestimoney was uncontradicted, and is accepted by us.In contrast with the freedom thus permitted the Western in its ac-tivities,District Foreman H. E. Mann, as the Trial Examiner found,refused in August 1941, to permit -Pease, then a member of the I. B.E.W., to solicit members for the I. B. E. W. on company propertyafter working hours.B. ConclusionsIn the spring of 1937, within the period of approximately a monthand almost immediately following the Supreme Court decisions up-holding the constitutionality of the Act,1° the California Union andthe Western were hastily established in opposition to the C. 1. 0. amongthe employees of P. G. & E. and the employees of the San Joaquincompanies, respectively.20Among the principal factors which made"N L R It V Jones h Laughlin Steel Corp,301 U S 1; N JL R13v Fiuehau fTrailerCo, 301 U S 49; N L. R ItvFriedman-Hairy Marks Cloth myCo, 301 U S 58 ; Asco_ciated-Press vN L R B,301 U S.103;Washington,Virginia(Maryland Coach Co vNLRB,301U 5.142In view of P G & E's relationship'to the San Joaquin companies at the'time thewestern was fotmed and thereafter, 1' G; & E's succession to the business and assets, anditsassumption of the liabilities,of theSan Joaquin companies(excludingValley) , thecontinuation as a business entity of the utility system of the San Joaquin companies attetits acquisition by P G & E, without <hange in personnel of management;the continuedparticipation by supervisors in the affairs of the western subsequent to January 1, 1939;and P G & E's uninterrupted recognition of the western as the exclusive bargaining agentof the employees in the San Joaquin area,we are of the opinion and we find that theunfair labor practices committed in the San Joaquin system,prior as well as subsequentto January 1, 1939,are attributable to']? G & EUnion Drawn Steel Co, et at v.N L R B.,109 F.(2d) 587, 594-595 (C.C. A 3);Matter of Houdaille-Hershey Corporation and HoudeEngineering Corporation and 'late) national Union, United Autoinobiic,Aircraft and Agii-cultural ImplementWorkers of America (C 10 ), 42 N L It B 713,722:See 'alsoSouthport Petroleum Co v N L R B,315 U.S 100,106-107;N. L. R B v.Cotten,105 F (2d) 179, X182-183 (C CA 6) ; Bethlehem Steel Co , et at. v N. L R. B ,120 F.(2d) 641, 651-652' (App D.C) ;Matter of Red Diamond Mining Company,Inc, et atandUnited Mine Workers of America,District 1.10 and Red DiamondEmployees Association,party to a contract,44 N L R B 12.341 566,DEOISIONS OF NATIONAL LABOR RELATIOI\1SBOARDthe rapid establishment of the California Union possible were: (1)the whirlwind organizational tour of the P. G. & E. system made by twoemployees, Brillhart and Wogan, with the cooperation and assistanceof P. G. & E.'s personnel director and managerial staff; (2) the supportgiven it by supervisory employees and by members of the Employees'Welfare Committee, whose aid was enlisted at the suggestion of Su-perintendent Bahr; and (3) the use of facilities and funds provided by -P. G. & E. for the employees' Welfare Committee, itself establishedby P. G. & E. and composed in part of management representatives.The establishment of the Western, begun shortly after the incorpora-tion of the California Union, was equally hurried; and its organizationand administration were similarly dependent in large part upon tripsmade by two employees, Harris and Ivers, to all parts of the system ofthe San Joaquin companies, and upon the resulting support and activeparticipation of the supervisory employees, of officials of the SanJoaquin Power' Club, and of members of the Adjustment Committeeof the Employees Mutual Benefit Association.Like the Employees'Welfare Committee in the,P. G. & E. system, the San Joaquin PowerClub and the Adjustment Committee in the system of the San Joaquincompanies had been formed and maintained by management and in-cluded company officials and managerial and supervisory employeesamong their members and officers.Within 12 days after the incorporation of the California Union and1 day after its request for recognition, P. G. & E. recognized it as the"sole collective bargaining agent" for its members.Within 1 day afterits contemporaneous incorporation and request for recognition, theWestern was recognized by the San Joaquin companies as "a bargain-ing agent" for their employees.The California Union and the West-ern were thereby given the status of established and functioning col-lective bargaining' Agents, a persuasive weapon in their subsequentorganizational activities among the employees of P. G. & E. and theSan Joaquin companies, respectively,It thus appears that the California Union and the Western presentstriking parallels in their contemporaneous and hasty developments,in the identity of their primary and openly avowed purpose of defeat-ing the C. I. O.,,in their early success in securing recognition frommanagement, and in their reliance upon leadership by supervisoryemployees and upon assistance from employees identified with com-pany-fostered,associations such as the Employees' Welfare Commit-tee, the San Joaquin Power Club, and the Adjustment Committee oftheEmployeesMutual Benefit Association.They were formedamong the employees of two physically interconnected and mutuallycomplementary utility systems operated by interlocking directoratesand common policy-making officials who admittedly were striving to o PACIFIC GAS & ELECTRIC CO.567attain uniformity in management practices.We have found thatP. G. & E. dominated and interfered with the formation and admin-istration of the California' Union, and we believe and find, in partbecause of the close resemblance of the Western and the CaliforniaUnion in purpose, composition and pattern of development; that theWestern was also dominated and supported.Counsel for the respondents and the Western contend that theneutrality of the San Joaquin companies iii the formation and admin-istration of theWestern is shown by their distribution to divisionmanagers and department heads of copies of a catechism on the Act 21and by Wishon's conversation with Harris and Ivers on May 22, 1937.So' far as the distribution of the catechlsin is concerned; it is sufficientto say that copies were circulated only among the operating depart-ment superintendents and powerhouse superintendents.They werenot distributed to other officials or supervisors, or to any, non-supervisory employees.As to Wishon's conversation with Harrisand Ivers on May 22, 1937, the only testimony in the record is thatgiven by Wishon and Smalley, company officials, and by Harris, or-ganizer and first president of the Western.Their testimony thatWishon refused to discuss the San Joaquin companies' attitude towardsthe proposed formation of an "inside" union, even if accepted as acomplete and accurate statement of the conversation, does not con-vince us that Wishon did more than temporarily assume a passiveposition.For the moment nothing inore was necessary, since Harris"and Ivers' announcement that they intended to organize in "inside"union fell in with the attitude which Wishon had expressed the day -before 'when he told Smalley that "we had to have a bargainingagency . . . we have got to set this thing up and start a newfield . . .We would have to have such an employee representationset-up, such a company set-up, under the act as we saw it."Wishon'sostensible neutrality towards the proposal .that an "inside" union beformed is to be contrasted with the opposition to-the C. I. O. con-sistently displayed by supervisory employees; in any event, it wasnot long lived.On June 2, 1937, 10 clays later, Wishon, in immediate responseto the Western's request for recognition and without investigating thenumber of employees which it represented, wrote the Western that theSan Joaquin companies would recognize it as "a bargaining agent."This letter was published in the general press and in a paper issuedto the employees by the Bakersfield chapter of the San Joaquin PowerClub, and it was received by the Western before its organizers madetheir organizational trips through the companies' territory.We find,as did the Trial Examiner, that Wishon's letter assisted the Westernin expanding and obtaining members.2?The catechism purported to explain the rights and obligations under the Act r568DEIGISIONS OF NATIONAL LABOR RELATIONS BOARDLater, in September and October 1937, Wishon and other repre-sentatives of the San Joaquin companies entered into negotiationswith the Western concerning a proposed form of contract and imme-diately made the substantial concession of granting a new scheduleof overtime pay for the outside physical forces.This, too, was donebefore theWestern had presented any proof that it represented amajority of the employees; indeed, no evidence was offered even inthe present proceeding of the number of employees who had by thattime designated the Western as their representative.Wishon never-theless dealt openly with the Western for more than a month, therebyindicating to the employees that a contract was in prospect and thatthey might reasonably expect to benefit from representation by theWestern.The Western was thus given-substantial 'assistance in in-creasing its membership and was in effect permitted to choose the timefor submitting proof that it represented a majority of the employees.It was not until December 3, 1937, when the Western was formallyrecognized, that acceptable proof was actually furnished.Wishon's conduct made it clear to the employees that the Westernwas entirely acceptable to management.Moreover, management'sapproval of the Western was, from its very inception, clearly and continuously demonstrated by the activities of supervisory employeesand prominent members of the San Joaquin Power Club and of theAdjustment Committee of the Employees Mutual Benefit Association,rind by the use permitted to the Western, at a nominal rental, of thePower Club house at Bakersfield, located on land owned by the SanJoaquin companies.We have found that supervisory employees participated actively inthe formation of the Western among the employees of the San Joaquincompanies, including Valley; that at the same time they disparaged"outside" labor organizations ; and that many of these employees werepersons whom Harris and.Ivers had selected in their quick pilgrimagethroughout the San Joaquin properties.' No attempt was made by thecompanies to disavow these activities or to prevent their continuance.The respondents and the Western contend, however, that the degreeof supervisory authority of employees such as line foremen and linesubforemen is not sufficient to impose liability upon the respondentsfor the conduct in which they engaged; and that, since legitimatelabor 'organizations concededly admit line foremen and subforemento membership 'and even permit them to hold office, the respondentscannot fairly be held responsible for, nor can the status of the Westernbe impugned because of, the participation of these employees in the,organization and administration of theWestern.Responsibilityunder the Act for the conduct of supervisors does not necessarily restupon authorization or instigation of such conduct, or upon any of the PACIFIC GAS & ELECTRIC CO.569-,.usual rules, ofrespondeat' superio,1%22It is' sufficient that,, as in thepresent case, employees who have some supervisory status,and whothereby reasonably seem to be representatives of management°in theeyes of non-supervisory employees, have committed acts which conferupon the employer an advantage in the bargaining process of a kindwhich the Act proscribes.23Eligibility for membership or office in alabor organization does not permit supervisory employees to interferewith, restrain, or coerce ' non-supervisory employees in their unionactivity.24We have already held, and the Circuit Court of Appeals for the-I\Tinth Circuit has sustained the finding, that P. Q. & E. is responsiblefor the acts of similar supervisors known as "job foremen.""TheCourt there said, in part:.. , if a reasonable man, in the position of an employee, couldconclude or infer that'the acts and deeds of the supervisory officials'represented the attitude of the employer, then the Board may findthat such acts and deeds were the acts and deeds of the employer.In determining whether such a reasonable man could make such aninference, the Board may consider a number of factors, some ofwhich are : the actual authority of the supervisory employees andwhether "they were -in a strategic position to translate to theirsubordinates the policies and desires of the management"; the em-ployee's previous union attitude; favoritism of the employer; andfailure of the employer, upon being informed of the acts and deedsof the supervisory officials, to renounce such acts and deeds and to'a InInternational Assooiation of Machenssts v N L R B,311 U S 72, the, SupremeCourt said.The employer.may be held to have assisted the formation of a union eventhough the acts of the so-called agents were not, expressly authorized or might not beattributable to 'him on strict application of the riles ofrespondeat superiorWe aiedealing here, not with private rights ,.nor with technical concepts pertinent to anemployer's legal responsibility to third persons'foi acts of his servants, but with a clearlegislative policy to free the collective bargaining process from all taint of an em-ployer's compulsion, domination, or influenceThe existence of that interference mustbe determined by careful scrutiny of all the factors, often subtle, which restrain theemployee's choice and for which the employer may fairly be said to be responsibleThus, where the employees would have just cause to believe that solicitors professedlyfor a labor organization were acting for or on behalf of the `management, the Board'would be justified in concluding that they did not have the complete and unhamperedfreedom of choice which the Act contemplatesSee also NT,R B v' Lint-Belt Co ,311 U S 58423H J Heinz Co v N. L RB , 311 U S 514, 520-521 , and_see cases cited in footnote 22,above2 N. L. It. B. v. Pacific Gas & ElectricCo. 118 F (2d) 780, 787-788, enf'g as mod.Matter of Pacific Gas if Electric Co.andUnited, Electrical,Radioend Machine Workers ofAmerica,13 N L. R B. 268 See alsoN L R B V Christian Board of Publication,-113 F(2d) 678 (C C A 8), andMatter of Decatur Iron if Steel CompanyandSteelWorkersOrganizing Committee, etc,29 N L R B 104425N L R Bv.PacificGas &,Electric Co,118 F. (2d) '780 (C C A 9),enfg as modMatter of Pacific Gas if Electric Co.andUnited Electrical,Radioand Machine Workers ofAmerica-13 NL R B 268-, 570DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDannounce its impartiality.It is unnecessary that all factors bepresent in each case, for one or more may be sufficient to authorizethe inference 2!We regard that decision as controlling here, and we find, as didthe Trial Examiner, that the respondents are responsible under theAct for the participation of the supervisory employees in question inthe organization and administration of the Western, and for the failureto disavow their conduct and prevent its continuance.While theWestern thus enjoyed the assistance and support of management,Superintendent Lightner, District Manager Young, District ForemanMann, and the line foremen were disparaging and otherwise. indicatingtheir unfriendliness to "outside" unions.We find, as did the Trial Examiner, that the respondents dominatedand interfered with the formation and administration of WesternUtility Employees' Union and contributed support to it, and that they,thereby, and by the other acts and conduct set forth above, interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above,occurring in connection with the operations described in Section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYSince we have found that the respondents have engaged,in 'certainunfair labor practices, we shall order them to cease and desist there-from and to take affirmative action which we find necessary toeffectuate the policies of the Act.We have found that the respondents, dominated and interfered withthe formation and administration of the Western and contributedsupport to it.In order to effectuate the policies of the Act and freethe employees of the respondents from such domination and interfer-ence, and the effects thereof, which constitute a continuing obstacle22 118 F (2d), at 787 See alsoN L R B. v.Christian Board of Publication,113 F (2d)678 (C C A8) ; Matter of Decatur IronitSteel CompanyandSteelWorkers OrganizingCommittee,etc,29 N L R B. 104424 The complaint alleges that the respondent,P G & E , on or about October 3, 1941,attempted to persuade the I B E W. to issue propaganda against theU. W 0 C.,to attackthe U W. 0 C and in other ways actively to oppose it No such evidence was offered. Nordoes the evidence support the allegation of the complaint that the respondent,P G & E.,discriminatorily threatened Paul C Pease,a lineman,with loss of seniority rights and/or-vacation wages. PACIFIC GAS & ELECTRIC CO.571to the exercise by the employees of the rights guaranteed them by theAct, we shall order the respondents to withdraw all recognition fromtheWestern as the representative of any of the respondents' em-ployees for the purpose of dealing with the respondents concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and conditions of employment, and completely to disestablish it assuch representative.The agreements between the respondents and theWestern are an integral part of the respondents' unfair labor practicesand prevent full enjoyment by the respondents' employees of theirrights under- the Act.We shall, therefore, further order the , re-spondents to cease,and desist from giving effect to any and all out-standing agreements with the Western, as well as to any extension,renewal, modification, or supplement thereof.Nothing in our Ordershall be taken; however, to require the respondents to vary those wage,hour, and other substantive features of their relations with the em-ployees, themselves, which the respondents have established in theperformance of such agreements.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Electrical Workers, affiliated withthe American Federation of Labor, Utility Workers Organizing Com-mittee, affiliated with the Congress,of Industrial Organizations, andWestern Utility Employees' Union, unaffiliated, are labor organiza-tions, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration ofWestern Utility Employees' Union and contributing sup-'port to it, the respondents have engaged in and are engaging in unfairlabor practices, within the meaning of Section 8'(2) of the Act.3.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7.)of the Act.ORDERA. Upon the basis of the above findings, of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondents, Pacific Gas & Electric Co., San Francisco, California, 572DECISIONS OF NATIONAL LABORRELATIONS BOARDand Valley Electrical Supply Co., Fresno,California,and their officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Dominating or interferingwiththe administration of WesternUtility Employee'sUnion, or with the formation or administrationof any other labor organization of their employees,and from con-tributing support toWestern Utility Employees'Union, or to anyother labor organization of their employees;(b)Recognizing Western Utility Employee's Union as the repre-sentative of any of their employees for the purpose of dealing withthe respondents concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or other conditions of employment ;(c)Giving effect to the contracts of April 12,. 1938, October 28,1939, and August 13, 1941,with Western Utility Employees'Union, orto any modification,extension,supplement,or renewal thereof;(d) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization, toform,join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies(a)Withdraw all recognition from Western Utility Employee'sUnion as the representative of any of theiremployeesfor the purposeof dealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, and completely disestablishWestern Utility Employees'Union as such representatives;(b)Post immediately in conspicuous places throughout their offices,buildings,plants, and other places of employment,and maintain fora period of at least sixty(60) consecutive days from the date of post-ing, notices to their employees stating :(1) that the respondents willnot engage in the conduct from which they are ordered to cease anddesist in paragraphs 1 (a)', (b), (c),and (d)of Section A of thisOrder; and(2) that the respondents will take the affirmative actionset forth in paragraph 2 (a) of Section A of this Order;(c)Notify the Regional Director for the Twentieth Region in writ-ing within ten (10)days from the date of this Order what steps therespondents have taken to comply herewith.B., Upon the basis of the findings of fact in Section I, above, as tothe business of the respondent,Pacific,Gas & Electric Co., and of thestipulations of December 4 and December 23, 1941, and the entirerecord made with respect to the issues thereby settled,and pursuant PACIFIC GAS& ELECTRIC CO.573rto Section 10 (c),of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the, respondent, PacificGas & Electric Co., San Francisco-, California, and its officers, agents,successors, and assigns; shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion 'of, the California Union or the Employees' Welfare Committee,or contributing support to said California Union or said Employees'Welfare Committee;(b)Giving effect to any agreement, , oral or otherwise, which mayhave been entered into with the California Union or Employees' Wel-fare Committee, or to any extension, renewal, modification, or supple-ment thereto, or to any agreement which might supersede any suchagreement.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Withdraw all recognition from the California Union and theEmployees' Welfare Committee as representatives of any of its em-ployees for the purpose of, dealing with the respondent,'Pacific Gas& Electric Co., concerning grievances, wages, rates of pay, hours ofemployment, and any other terms or conditions,of employment, andcompletely disestablish said California Union and Employees'Wel-fare Committee as such representative;(b)Post immediately in conspicuous places throughout its plant,and maintain for a period of sixty (60) consecutive days, notices thatthe respondent, Pacific Gas & Electric Co., will cease and desist fromthe conduct prohibited in paragraphs 1 (a) and (b) of Section B ofthis Order and will take the affirmative action ordered in paragraph2 (a) of Section B of this Order.MR. QERARD D. REILLY took no part in the consideration of the aboveDecision and Order.